Citation Nr: 1622847	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, June 2013, January 2014, and April 2014, the Board remanded the appeal for additional development.

In a November 2014 decision, the Board denied an evaluation in excess of 10 percent for GERD.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, a Joint Motion for Remand (JMR) was filed by the parties and subsequently granted by the Court.  Pursuant to the JMR, the Court vacated the Board's November 2014 decision denying an evaluation in excess of 10 percent for GERD and remanded the matter to the Board for further proceedings consistent with the JMR.  See 38 U.S.C.A. § 7252(a) (West 2014).

In February 2016, the Board remanded this matter for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to December 4, 2012, the Veteran's symptoms included pyrosis, abdominal pain, and occasional flare-ups but did not cause considerable impairment of health.

2.  From December 4, 2012, the Veteran's symptoms required continuous medication and included recurrent epigastric distress, dysphagia, pyrosis, substernal arm or shoulder pain, periodic nausea, occasional burping, and occasional interference with sleep, which resulted in considerable impairment of health. 


CONCLUSIONS OF LAW

1.  For the rating period on appeal prior to December 4, 2012, the criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

2.  For the rating period from December 4, 2012, the criteria for a 30 percent rating for GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VA's duty to notify was satisfied by an August 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  Additionally, VA has obtained examinations with respect to the claim.

The Board notes that it remanded this matter in November 2012, June 2013, January 2014, April 2014, and February 2016.  All development ordered has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Thus, the Board finds VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

The Veteran seeks an increased disability rating for his service-connected GERD, currently rated 10 percent disabling.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Here, the RO has evaluated the Veteran's GERD as analogous to a hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  When an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  The Board finds that Diagnostic Code 7346 best approximates the anatomical localization and symptomatology of the Veteran's GERD and that there are no other potential diagnostic codes under which to accurately rate his disability.  Therefore, the Veteran's GERD is best evaluated under this diagnostic code.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  38 C.F.R. § 4.114.

During his September 2008 VA examination, the Veteran reported a two-year history of GERD.  He reported mild indigestion described as symptoms of uneasiness or discomfort in the stomach, occasionally associated with nausea.  He had about three episodes a week and did not require treatment.  Two to three times a year he had severe heartburn requiring treatment with Prilosec for two to three days.  His weight was stable, his appetite was good, and he was not awakened at night due to heartburn.

January 2009 treatment records show the Veteran had been taking Prilosec for about one year.  He took it when his heartburn was severe but not when it was mild.  He reported occasional nausea and discomfort but no vomiting.  The provider noted heartburn, nausea, abdominal pain, and constipation.  At a follow-up appointment in March 2009, the Veteran reported a worsening of his condition.  He described occasional pyrosis that progressed to daily postprandial symptoms.

March 2009 treatment records show a diagnosis of hiatus hernia and mild esophagitis.  It was recommended that the Veteran continue current medications, raise the head of his bed, avoid smoking and caffeinated beverages, avoid tight garments, and avoid eating before bed.

In a May 2009 statement, the Veteran reported that he had a hiatal hernia and mild esophagitis.  He was told to take antacid pills for the rest of his life.

Treatment records dated September 2012 show the Veteran's esophageal reflux was well-controlled and that he should continue medication.

During the December 4, 2012 VA examination, the Veteran's weight was within 10 percent of his baseline weight.  He reported left chest wall and left arm pain that doctors had related to heartburn.  He was taking Prilosec but switched to Nexium.  He reported that when stressed, he would get burning in his mid-chest and throat as well as sharp left lateral wall pain.  He had occasional burping and nausea but no vomiting.  His condition was worse during the day when working, and was more likely to occur while sitting at his desk.  He would have symptoms once or twice per day that lasted five to ten minutes.  He was having an attack during his examination.  He noted that his condition did not wake him from sleep or cause weight loss.  The examiner noted that the Veteran had to take continuous medication for his condition.  Symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, substernal arm or shoulder pain, and periodic nausea.

During an October 2013 VA examination, the Veteran reported that his heartburn and indigestion were mostly controlled with his current medication.  His symptoms included pyrosis, reflux, substernal arm or shoulder pain, and sleep disturbance.  He had spasm of the esophagus resulting in mild chest pain.  The examiner noted chronic esophagitis and hiatal hernia and noted that the Veteran needed yearly follow-up as he was at risk for Barrett's esophagus.  The Veteran reported having experienced symptoms at work and that his condition required medication and diet change.  When attacks occurred at night, the Veteran would report to work with fatigue and decreased concentration.  The examiner stated that the Veteran is capable of working without restrictions or limitations if the disease is under control.  However, when flare-ups occur at night, the Veteran's condition requires rest and medication.

November 2013 treatment records show complaints of chest pain and difficulty breathing.  He had an abnormal EKG and reported left-sided chest pain described as dull, nonradiating, somewhat exertional and nonexertional, that lasted for a period of 15 minutes.  He indicated that he had been having the episodes for 5 years.

In a March 2014 statement, the Veteran reported that his symptoms had been kept under control with daily medications.  However, despite medications, he had flare-ups which had been occurring more frequently and were not stopped with medications.  He indicated that he did not seek medical treatment with each flare-up.

In a June 2014 statement, the Veteran reported that he sought treatment with two cardiologists for chest pain.  After undergoing tests, the physicians speculated that the pain was related to GERD.  He also noted that in November 2013, he was prescribed a medication other than Prilosec.  He used it for a month but the medication did not control his symptoms and he was losing sleep.

During a June 2014 VA examination, the Veteran's symptoms were pyrosis, reflux, regurgitation, and substernal arm pain.  The Veteran indicated that stress on the job caused his heartburn and as a result, he left his job in June 2014.

In a February 2016 letter, the Veteran reported that his GERD symptoms had been daily for the last couple of years.  Some days his symptoms were minor irritants while other days his symptoms were so severe that he could not function.  He was taking Nexium every day; however, when he was exposed to outside influences such as spicy food or stress, the pain required additional medication and rest.  He stated that after service, he worked as a manager but that as his job stress increased, his GERD worsened.  He had to leave his job in June 2014 due to the pain from GERD.  After a year, he obtained a non-management job with significantly less stress.  However, the new position paid less than his prior managerial jobs.  He noted that his GERD symptoms affected his attitude and activity level.  His pain was nagging and made it difficult to enjoy life.

In March 2016, an addendum opinion was received from the June 2014 VA examiner.  The examiner noted the Veteran's report that stress caused his heartburn which led him to leave his employment.  The examiner found the Veteran left his job due to stress and not GERD.  The examiner stated that many people in the United States have GERD and that the condition has almost never caused any health hazard of the severity to result in quitting a job.  He stated that the Veteran's GERD is well-controlled with medication and does not cause considerable impairment of health.

The Board has reviewed all of the evidence and finds that prior to December 4, 2012, the Veteran's GERD was not productive of considerable impairment of health.  The evidence shows report of mild indigestion with occasional nausea in September 2008.  His weight was stable.  He required medication only two to three times per year for heartburn flare-ups.  Similar symptoms were reported in January 2009, along with abdominal pain.  In March 2009, he had daily heartburn after eating.  In September 2012, his symptoms were well-controlled with medication.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation (recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain) are present with less severity.  At most, during this period the Veteran had pyrosis and abdominal pain.  The evidence does not show that these symptoms, to include his reports of occasional flare-ups, were productive of considerable impairment of health.  Consequently, an initial rating in excess of 10 percent is not warranted.

The Board further finds that a 30 percent rating is warranted from December 4, 2012.  "[C]onsiderable impairment of health" is not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, contrary to the March 2016 examiner's opinion, the Board finds that the Veteran's symptoms since December 4, 2012 have been productive of considerable impairment of health.  As of this date, the Veteran's symptoms are shown to have included recurrent epigastric distress, dysphagia, pyrosis, substernal arm or shoulder pain, periodic nausea, and occasional burping.  Symptoms occasionally interfered with sleep and in turn, interfered with work.  He required continuous medication to control his symptoms as opposed to needing it only during flare-ups.  Further, since job stress caused increased symptoms, the Veteran sought different employment in an attempt to reduce his symptoms.  The Veteran also reported that his symptoms negatively impacted his attitude and activity level.  Based on the foregoing, the Board finds it equitable and just to assign a 30 percent rating for the significantly increased symptoms of GERD as of December 4, 2012 as the symptoms have caused considerable impairment of health.

At no point during the pendency of the claim were the Veteran's symptoms productive of severe impairment of health.  The Veteran did not experience material weight loss, anemia, melena, or hematemesis at any point.  While his symptoms caused occasional interference with sleep, they did not severely impact his health.  The record is negative for any hospitalizations for GERD or indications of weight loss or malnutrition.  As the Veteran's GERD symptoms were not productive of severe impairment of health and did not include melena, anemia, weight loss, or hematemesis, a rating in excess of 30 percent is not warranted for any period.

The Veteran's lay statements on file have been taken into consideration.  The Veteran is competent to report his symptoms.  These lay observations are credible and have been evaluated in light of the rating schedule described above.  The lay statements have been considered in the grant of the 30 percent rating; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the issue on appeal should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the schedular criteria are adequate for rating the disability at issue.  Ratings in excess of those assigned are provided in the rating schedule, as noted above; the medical evidence reflects that the disability does not show the symptomatology warranting a rating in excess of 10 percent prior to December 4, 2012 or a rating in excess of 30 percent thereafter.  See 38 C.F.R. § 4.1 (2015).  The record does not reflect (or suggest) any symptoms or functional impairment due to the disability not encompassed by the schedular criteria.  There is also no evidence of frequent periods of hospitalization due to the service-connected disability.  Consequently, the Board finds that the criteria for referral for consideration of an extraschedular evaluation for GERD during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is considered part of an increased rating claim when raised by the record or the appellant.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, while the Veteran indicated that he changed jobs due to his GERD symptoms, the Veteran is currently employed and has not alleged an inability to obtain or maintain substantially gainful employment as a result of his service-connected disability.

The Board finds that the preponderance of the evidence weighs against an initial rating in excess of 10 percent prior to December 4, 2012.  Probative evidence of record supports the assignment of a 30 percent rating from December 4, 2012.  To this extent, the appeal is granted.


ORDER

Entitlement to an initial rating in excess of 10 percent for GERD prior to December 4, 2012 is denied.

Entitlement to a 30 percent rating for GERD from December 4, 2012 is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


